J. S62044/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF A.A.S.                 :      IN THE SUPERIOR COURT OF
IN RE: ADOPTION OF L.T.S.                 :            PENNSYLVANIA
IN RE: ADOPTION OF D.L.S.                 :
                                          :         No. 1140 WDA 2019
APPEAL OF: H.L.C., BIRTH MOTHER           :


               Appeal from the Order Entered June 11, 2019,
          in the Court of Common Pleas of Westmoreland County
          Orphans’ Court Division at No. 7 of 2019, No. 8 of 2019,
                               No. 9 of 2019


BEFORE: PANELLA, P.J., KUNSELMAN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED FEBRUARY 14, 2020

      H.L.C. (“Mother”) appeals from the June 11, 2019 order entered in the

Court of Common Pleas of Westmoreland County, Orphans’ Court Division,

involuntarily terminating her parental rights to her dependent children, A.A.S.,

female child, born in July 2006; L.T.S., male child, born in May 2008; and

D.L.S., male child, born in April 2009 (collectively, the “Children”), pursuant

to the Adoption Act, 23 Pa.C.S.A. §§ 2511(a)(2), (5), (8), and (b).1 We affirm.

      The trial court set forth the following:

            At all times relevant to the within proceedings, the
            Children resided exclusively with Mother in
            Westmoreland County, Pennsylvania, and [birth
            father] resided in North Carolina. On February 21,
            2017, the [Westmoreland County Children’s Bureau

1 The record reflects that the trial court also involuntarily terminated birth
father’s rights to the Children in the June 11, 2019 order. The record further
reflects that birth father and Mother were married at the time that the Children
were born. Birth father is not a party to this appeal.
J. S62044/19


          (the “Agency”)] received a referral, citing concerns
          about the Children’s behavior and lack of supervision.
          On April 6, 2017, the Agency caseworker met Mother
          at her home. Mother appeared disoriented and had
          dirt on her face. The Children were not at home and
          Mother did not know where they were. Garbage was
          strewn about the home; food, dirty dishes and cat
          litter was on the floor; plates overflowing with
          cigarette ashes were on the table; mattresses were on
          the floor; and spilled food was in the refrigerator.
          When [L.T.S.] returned home alone, he reported that
          the other two [c]hildren were playing in an abandoned
          building; Mother accused [L.T.S.] of lying about his
          siblings’ whereabouts.

          The Agency offered services to Mother, and then
          learned that Mother was going to be evicted by her
          landlord due to the housing conditions, which included
          a flea infestation in the home. When Mother failed to
          move from the premises, which was her father’s
          home, she was arrested and incarcerated on charges
          of defiant trespassing. At that time, Mother placed
          the Children in the care of their maternal
          grandmother.

          The Agency caseworker met Mother in jail on April 26,
          2017. During that meeting, Mother denied having
          been evicted, denied the poor condition of the home,
          and denied that the Children had behavioral issues.
          Maternal Grandmother needed financial assistance to
          care for the Children, so the Agency filed a Petition for
          Dependency on May 9, 2017, alleging that the
          Children were without proper parental care and
          control. Specifically, Mother allowed the Children to
          play in the neighborhood without supervision. In
          addition to the poor housing conditions, the Children
          played with hypodermic needles with Mother’s
          knowledge and she showed no concern for their
          safety. The Children were lagging behind in school
          and required tutoring.         Although [L.T.S.] was
          diagnosed with Autism Spectrum Disorder, Mother
          failed to seek treatment or special education for him.
          In addition, [L.T.S.] had behavioral problems that
          were not being addressed: he was physically


                                    -2-
J. S62044/19


          aggressive, and striking, biting and kicking Mother;
          and he suffered from panic attacks. Because he had
          such poor hygiene, his teacher provided him with a
          comb and toothbrush to use while at school.

          Mother appeared to have untreated mental health
          issues. Her behavior resulted in a Protection from
          Abuse Order being entered on January 4, 2016,
          prohibiting her from having contact with a former
          paramour.

          Agency caseworker Robert Allison was assigned this
          case on May 1, 2017. Although he had no concerns
          about drug and alcohol use, he had concerns about
          Mother’s mental health. He reported that the Children
          were doing well at their maternal grandmother’s
          home. . . .

          The Agency contracted with Timothy Kramer, a
          placement specialist with Project STAR at the
          Children’s Institute, to provide Mother with services,
          including parenting instruction, home maintenance,
          housing, and connections to community resources.
          When he attempted to communicate with Mother on
          April 12, 2017, she declined to speak with him. He
          met Mother again on June 19, 2017, and eventually
          she agreed to go to a homeless shelter in Uniontown.
          He continued to try to offer assistance to Mother.

          At the Adjudication and Disposition hearing held on
          June 23, 2017, the Children were adjudicated
          dependent with continued placement in the kinship
          home of the maternal grandmother, Ms. [K.], the
          pre-adoptive parent.

          At the conclusion of the Adjudication and Disposition
          hearing held on June 23, 2017, Mother was directed
          to undergo a mental health evaluation and comply
          with any recommended treatment; to participate in
          parenting instruction until successful completion; to
          obtain stable and appropriate housing and keep it in a
          safe and clean manner; and to secure a verifiable
          source of legal income.



                                  -3-
J. S62044/19


          ....

          At a Permanency Review Hearing held on
          December 11, 2017, the Juvenile Court Hearing
          Officer made the following findings with regard to
          Mother’s compliance and progress during the
          preceding 6 months, which are summarized as
          follows: Mother had minimal compliance with the
          permanency plan as she was incarcerated from
          September 29, 2017, until November 28, 2017. She
          did not participate in the hearing. She had no housing
          or source of income. As of December 6, 2017, she
          was living at the Welcome Home Shelter. She was not
          receiving any mental health treatment. She did not
          engage in any parenting instruction. During the entire
          6-month review period, she had only 3 visits with the
          Children.

          ....

          At the conclusion of the Permanency Review Hearing
          held on December 11, 2017, Mother was directed to
          continue with mental health treatment or individual
          counseling until successfully discharged; to undergo a
          mental health or psychiatric evaluation and comply
          with any recommended treatment; to participate in
          parenting instruction; to obtain and maintain stable
          and appropriate housing and keep it in a safe and
          clean manner; and to secure and maintain a verifiable
          source of legal income.

          ....

          At a Permanency Review Hearing held on June 20,
          2018, the Juvenile Court Hearing Officer made the
          following findings with regard to Mother’s compliance
          and progress during the preceding 6 months, which
          are summarized as follows: Mother had minimal
          compliance with the permanency plan in that she
          continued to struggle with obtaining housing and was
          residing at Pathway Homeless Shelter in Indiana
          County. She was unemployed and had no source of
          income. She continued to refuse to have a mental
          health evaluation. For a period of 5 months, she had


                                  -4-
J. S62044/19


          no visits with the Children. Then in May 2018, she
          began to receive parenting instruction through Justice
          Works, and had 5 supervised visits since then,
          although the oldest [c]hild, [A.A.S.], refused to attend
          visits with Mother.

          ....

          At the conclusion of the Permanency Review Hearing
          held on June 20, 2018, the Agency was directed to
          begin therapeutic supervised visits for Mother with
          [A.A.S.]. Mother was directed to undergo a mental
          health evaluation and comply with any recommended
          treatment; to participate in parenting instruction, until
          successful completion; to obtain and maintain stable
          and appropriate housing and keep it in a safe and
          clean manner; and to secure and maintain a verifiable
          and legal source of income. The Order appointing
          legal counsel for Mother was vacated because Mother
          discharged her counsel at the hearing.

          ....

          At a Permanency Review Hearing held on January 14,
          2019, the Juvenile Court Hearing Officer made the
          following findings with regard to Mother’s compliance
          and progress during the preceding 6 months, which
          are summarized as follows: Mother had minimal
          compliance with the permanency plan as Mother
          continued to have no stable housing.          She was
          residing with her father, but that was only temporary.
          She was unemployed and had no source of income.
          She was not cooperating with Justice Works to
          attempt to alleviate her housing and unemployment
          issues. To the contrary, she stated that she does not
          wish to be employed and desires to be a “stay-at-
          home Mother.” She refused to have a mental health
          evaluation and denies that there are any issues or
          concerns with regard to her mental health, her
          parenting ability, her lack of housing and lack of
          income.     Mother did cooperate with 13 out of
          14 parenting sessions with Justice Works, and
          attended 19 out of 25 visits with the Children. She
          also participated in family therapy with [A.A.S.].


                                    -5-
J. S62044/19



          ....

          At the conclusion of the Permanency Review Hearing
          held on January 14, 2019, the Court directed that
          [A.A.S.’s] visits with Mother be therapeutically
          supervised and occur separately from her brothers’
          visits with Mother. Mother was directed to undergo a
          psychiatric evaluation and comply with any
          recommended treatment; to participate in parenting
          instruction until successful completion; to participate
          in life skills services, including instruction on home
          maintenance and budgeting, and connections to
          community resources; to obtain and maintain stable
          and appropriate housing and keep it in a safe and
          clean manner; and to secure and maintain a verifiable
          and legal source of income.

          ....

          ViJaya Greene, MPC, a Behavioral Health Clinician with
          Project STAR at The Children’s Institute, had
          11 bi-weekly therapy sessions with [D.L.S.] from
          November 15, 2017, though April 30, 2018.
          Ms. Greene testified as follows. The objective of
          [D.L.S.’s] therapy was to address issues related to
          emotional regulation and trauma. During the period
          of time Ms. Greene worked with [D.L.S.], [birth
          f]ather was in contact with the Children, and [D.L.S.]
          was excited about the possibility of moving to North
          Carolina to live with his [birth f]ather. As time passed,
          [D.L.S.] was becoming indifferent toward his Mother,
          and he expressed no concern about leaving
          Pennsylvania or his Mother in order to reside with
          [birth f]ather. . . .

          Rayna Carter, M.S.Ed., NCC, LPC, a Behavioral Health
          Clinician with Project STAR at The Children’s Institute,
          had 22 therapy sessions with [A.A.S.] from
          November 15, 2017, through July 23, 2018.
          Ms. Carter testified to the following[:]        In the
          beginning, [A.A.S.] talked positively about her
          rekindled relationship with her Father. She said she
          spoke to him almost every day and desired to spend


                                    -6-
J. S62044/19


          more time with him. She did not talk about her
          Mother, but when asked, said that she was not
          interested in talking to her. She was very angry, and
          felt like she had had to be the parent. She referred to
          her Mother by her first name, and had no misgivings
          about leaving her Mother. . . . In mid-April 2018,
          [A.A.S.] began to refuse to participate in supervised
          visits with her Mother. [A.A.S.] did not want to move
          to North Carolina [to reside with birth father]; she was
          interested in maintaining a relationship with her [birth
          f]ather, but she wanted to continue living with
          Maternal Grandmother. When Maternal Grandmother
          was hesitant to accept permanent responsibility for
          the care of the Children, [A.A.S.] stated that she
          would prefer to go into foster care rather than live with
          [birth f]ather because his explosive temper scared
          her. During her last therapy session with [A.A.S.],
          Ms. Carter explained that a new therapist has been
          assigned to her case to provide reconciliation therapy
          to [A.A.S.] and her Mother. [A.A.S.] was reluctant to
          have either supervised visitation or reconciliation
          therapy with her Mother.

          Bethany Marie Crile, M.A., NCC, a Behavioral Health
          Clinician with Project STAR at The Children’s Institute,
          worked with [A.A.S.] and [D.L.S.] on issues relating
          to past trauma, anger and aggression, and their ability
          to articulate feelings in an appropriate way. Ms. Crile
          testified to the following[:]     [A.A.S. and D.L.S.]
          attended 25 therapy sessions from September 11,
          2018, through May 2, 2019. Ms. Crile observed that
          Grandmother’s and [A.A.S.’s] relationship had
          strengthened, peer relationships improved, and
          [A.A.S.’s] grades improved. [A.A.S. and D.L.S.] do
          not indicate that they have any attachment to Mother.
          To the contrary, they argue over not speaking to their
          Mother when she calls.

          Rachel Johnston of Justice Works YouthCare provided
          housing, community resources and supervised
          visitation to the Family from May 27, 2018, through
          August 26, 2018.         She testified as follows[:]
          Ms. Johnston attempted to rebuild the relationship
          between Mother and the Children. [A.A.S.] did not


                                    -7-
J. S62044/19


          want to be touched at all by her Mother, and she
          physically threatened her.    Mother continued to
          maintain that she was a “stay-at-home” Mom, that
          she did not need a job, and that she would find a
          husband to help her. Mother’s source of income was
          unknown, and for periods of time she resided in
          homeless shelters, despite Ms. Johnston’s efforts to
          help her.    Mother insisted that she needed a
          7-bedroom house, which was an unrealistic
          expectation for a woman of her limited financial
          means. Mother would not complete a mental health
          evaluation, and would not complete the tasks
          assigned to her.

          Courtney Knox of Justice Works YouthCare provided
          housing, community resources and supervised
          visitation to the Family beginning in August 2018, and
          continuing through December 2018. She testified as
          follows[:] Ms. Knox attempted to work with Mother in
          obtaining a mental health evaluation, housing and
          help through Family Behavioral Resources, but Mother
          refused to comply or cooperate. Mother attended 19
          out of 25 scheduled supervised visits.        She had
          appropriate interactions with [D.L.S.] and [L.T.S.]
          during those visits, but she had difficulty with
          discipline and setting boundaries.        Mother and
          [A.A.S.] did not interact well with one another, and a
          therapist from King and Associates intervened. When
          Mother would not agree to guidelines established by
          the therapist to govern her interactions with [A.A.S.]
          during visits, the visit was cancelled on August 2,
          2018. Ms. Knox stated that from August 2018 to
          December 2018, Mother made no progress in
          improving her interactions with the Children.

          Mary O’Hara, LSW, a social worker with King and
          Associates, began to work with Mother and [A.A.S.] in
          September 2018. Ms. O’Hara testified as follows[:]
          Mother continued to refuse to have a mental health
          evaluation. When Ms. O’Hara tried to explain the
          steps Mother must take toward the goal of
          reunification with her Children, the Children yelled, “I
          don’t want to live with her, she’s boring!” and asked
          multiple times not to be returned to her. Mother


                                   -8-
J. S62044/19


            frequently touched the Children when they did not
            want to be touched or held, which made the Children
            increasingly upset. Mother’s relationship with [A.A.S.]
            did not improve.      In general, Mother was not
            compliant with services offered to her.

            Kelsey Dolan, LSW, a social worker with King and
            Associates, provided six (6) therapeutic supervised
            visits to Mother and the Children from December 10,
            2018, through April 22, 2019. Ms. Dolan testified as
            follows[:] Throughout this period of time, Mother
            continued to demonstrate a lack of parenting abilities.
            She was unable to provide appropriate boundaries for
            the Children. She ignored the clinician’s prompts and
            suggestions for establishing boundaries and rules.
            Mother’s thoughts and reasoning were distorted and
            not reality-based, in that she refused to seek
            employment, and continued to maintain that she
            would be a “stay-at-home Mom,” despite the fact that
            she had no home and no domestic partner on whom
            she could rely financially. She insisted that the
            Children be returned to her, and told the Children they
            would be coming home with her soon. During the
            April 22, 2019, visit, the Children were eager to end
            the visit and frequently asked, “How many more
            minutes are left?” and “What time do we leave?”
            Ms. Dolan recommended that the visits decrease in
            frequency to assist Mother, Ms. Knopf and the
            Children in the transition toward termination of
            Mother’s parental rights. Again, she recommended
            that Mother undergo a mental health evaluation.

            Mother testified at the hearing on the termination
            petition as follow[:] She is 37 years old and has a
            high school diploma. She is currently separated from
            her spouse, who is her youngest son[‘s] father.[2]
            Although she was employed before she had children,
            she is now a “stay-at-home Mom.” She said that she
            was hoping to get back together with [her youngest

2 The record reflects that Mother’s youngest son is her fourth child. The record
also indicates that at the time of the termination proceeding, that child’s birth
father had instituted a custody action against Mother. (See notes of
testimony, 5/23/19 at 156-160.)


                                      -9-
J. S62044/19


          son’s birth] father, presumably as a solution to her
          lack of housing and income. She believed that a
          criminal court judge decided in April 2019 that she did
          not have to have a mental health evaluation, and
          provided that as her excuse for failing to comply with
          the prior Orders of Court directing her to have one.
          She believed that the current proceeding would result
          in the Children being returned to live with her, despite
          the fact that she had no home and was residing in a
          homeless shelter. She did not appear to understand
          the nature of the termination proceeding. She denied
          being under the influence of any medication, but many
          of her perceptions and representations were not
          reality-based and [were] distorted.       She did not
          appear to be aware of the gravity of the situation. She
          maintained that she loves [the C]hildren and wants
          them to be returned to her.

          Without the benefit of a thorough mental health
          evaluation, the etiology and nature of Mother’s mental
          health issues are unclear, yet she did not appear to be
          stable, sensible, coherent or well-adjusted. It was
          unclear whether she lacked credibility, whether her
          mental health interferes with her ability to accurately
          state the facts, or both.

          Robert Allison, the Agency caseworker, reported that
          prior to the hearing on May 23, 2019, the Children
          stated they would prefer to continue living with their
          Grandmother and wished to be adopted by her. The
          Children are making progress in their Grandmother’s
          home and their needs are being met.

          It is unclear whether Mother has made any financial
          contribution to the care of the Children since they
          have been in Agency custody.

          It is unclear whether Mother has given any cards or
          gifts to the Children since they have been in Agency
          custody.

          Other than for brief periods of time during supervised
          visitation, neither Mother nor [birth f]ather has



                                   - 10 -
J. S62044/19


            performed any parental duties on behalf of the
            Children for over 12 months.

            By Order of Court dated January 25, 2019, [the trial
            c]ourt appointed Catholic Charities of the Diocese of
            Pittsburgh to provide counseling services to Mother
            relative to the upcoming termination proceeding.
            Despite making several attempts to reach out to her,
            no successful contact was made, and as a result, no
            counseling services were provided.

            The Children’s Guardian ad litem, Diane Murphy, Esq.,
            reports that the Children want to be adopted by their
            maternal Grandmother. Ms. Murphy believes this
            would be in the Children’s best interests.

            The Children’s attorney, Emily L. Smarto, Esq.,
            reports that the Children want to be adopted by their
            maternal Grandmother.[3]

3 We note that the trial court entered one order terminating Mother’s parental
rights to A.A.S. at No. 7 of 2019 (“No. 7.”), L.T.S. at No. 8 of 2019 (“No. 8”),
and D.L.S. at No. 9 of 2019 (“No. 9”). The certified record at No. 8 contains
an original notice of appeal with a caption that lists all three docket numbers.
The certified record at No. 7 contains a photocopy of the notice of appeal filed
at No. 8. The certified record at No. 9 contains a photocopy of the notice of
appeal filed in No. 8. Therefore, Mother filed a notice of appeal listing three
docket numbers in each docket below. Subsequently, on August 14, 2019,
this court in Commonwealth v. Creese, 216 A.3d 1142 (Pa.Super. 2019),
interpreted Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018)
(holding that quashal is required where litigants fail to file separate notices of
appeal from an order resolving issues on more than one docket number), as
prohibiting us from accepting a notice of appeal listing multiple docket
numbers, even if a separate notice of appeal is filed in each docket, as was
done by Mother in the appeal before us. Because Mother filed her notice of
appeal prior to Creese being decided, previous decisional law may have been
unclear insofar as requiring Mother to list only one docket number on each
notice of appeal. We further note that after Walker and before Creese, this
court did not quash an appeal where an appellant filed a notice of appeal
bearing multiple docket numbers in each docket. Moreover, this is a Children’s
Fast Track appeal that involves the lives of children. In such appeals, this
court has traditionally considered the disposition of a defective notice of
appeal on a case-by-case basis and has declined to dismiss or quash when the
defect does not prejudice the other parties. See In re K.T.E.L., 983 A.2d


                                     - 11 -
J. S62044/19



Order of termination, 6/11/19 at 4-17 (paragraph numbering, record citations,

and footnotes omitted).

      Mother raises the following issue:

            Whether the trial court erred in finding by clear and
            convincing evidence that the Agency met its burden,
            under 23 Pa.C.S.[A.] §2511(b)?

Mother’s brief at 4.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.” In re
            Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). “If
            the factual findings are supported, appellate courts
            review to determine if the trial court made an error of
            law or abused its discretion.” Id. “[A] decision may
            be reversed for an abuse of discretion only upon
            demonstration       of    manifest    unreasonableness,
            partiality, prejudice, bias, or ill-will.” Id. The trial
            court’s decision, however, should not be reversed
            merely because the record would support a different
            result. Id. at 827. We have previously emphasized
            our deference to trial courts that often have first-hand
            observations of the parties spanning multiple
            hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
            2010)].

745, 747 (Pa.Super. 2009) (holding that failure to file a Rule 1925(b)
statement concurrently with a Children’s Fast Track appeal is considered a
defective notice of appeal, to be disposed of on a case-by-case basis, but did
not result in dismissal or quashal where there was no prejudice to the other
parties as a result of the late filing). Therefore, we decline to quash this appeal
based on noncompliance with Rule 341 because Mother filed her notices of
appeal prior to Creese being decided and this is a Children’s Fast Track
appeal.


                                      - 12 -
J. S62044/19



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).       “[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d
387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

            Our case law has made clear that under Section 2511,
            the court must engage in a bifurcated process prior to
            terminating parental rights. Initially, the focus is on
            the conduct of the parent.        The party seeking
            termination must prove by clear and convincing
            evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in
            Section 2511(a). Only if the court determines that the
            parent’s conduct warrants termination of his or her
            parental rights does the court engage in the second
            part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child
            under the standard of best interests of the child. One
            major aspect of the needs and welfare analysis
            concerns the nature and status of the emotional bond
            between parent and child, with close attention paid to
            the effect on the child of permanently severing any
            such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,



                                    - 13 -
J. S62044/19


weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

      Here, the trial court terminated Mother’s parental rights pursuant to

Sections 2511(a)(2), (5), and (8), as well as (b). In her brief to this court,

Mother only challenges the termination under Section 2511(b). Therefore,

Mother waives any challenge to Section 2511(a).        See Krebs v. United

Refining Co., 893 A.2d 776, 797 (Pa.Super. 2006) (reiterating that “[w]e will

not ordinarily consider any issue if it has not been set forth in or suggested

by an appellate brief’s statement of questions involved, Pa.R.A.P. 2116(a)”).

      Even if Mother had not waived her challenge under Section 2511(a), we

would find that competent record evidence supports the trial court’s decision

to terminate Mother’s parental rights under Section 2511(a)(2).           See

In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc) (restating

long-standing rule that in order to affirm parental termination rights, we need

only agree with trial court as to any one subsection of Section 2511(a), as

well as Section 2511(b)).

      Subsections 2511(a)(2) and (b), provide as follows:

            (a)    General rule.--The rights of a parent in regard
                   to a child may be terminated after a petition
                   filed on any of the following grounds:

            ....



                                    - 14 -
J. S62044/19


                 (2)   The    repeated     and    continued
                       incapacity, abuse, neglect or refusal
                       of the parent has caused the child
                       to be without essential parental
                       care,    control   or   subsistence
                       necessary for his physical or mental
                       well-being and the conditions and
                       causes of the incapacity, abuse,
                       neglect or refusal cannot or will not
                       be remedied by the parent.

           (b)   Other       considerations.--The      court    in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of the
                 child. The rights of a parent shall not be
                 terminated solely on the basis of environmental
                 factors such as inadequate housing, furnishings,
                 income, clothing and medical care if found to be
                 beyond the control of the parent. With respect
                 to any petition filed pursuant to subsection
                 (a)(1), (6) or (8), the court shall not consider
                 any efforts by the parent to remedy the
                 conditions described therein which are first
                 initiated subsequent to the giving of notice of
                 the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     This court has explained the Section 2511(a)(2) inquiry, as follows:

           In order to terminate parental rights pursuant to
           23 Pa.C.S.A. § 2511(a)(2), the following three
           elements must be met: (1) repeated and continued
           incapacity, abuse, neglect or refusal; (2) such
           incapacity, abuse, neglect or refusal has caused the
           child to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being; and (3) the causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied.




                                   - 15 -
J. S62044/19


In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015),

quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002).             “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of services,

may properly be rejected as untimely or disingenuous.” In re A.L.D., 797
A.2d at 340 (internal quotation marks and citations omitted).

      Here, competent record evidence demonstrates that Mother has only

minimally complied with her permanency goals. It further demonstrates that

Mother has consistently refused to undergo a mental-health evaluation, to

obtain employment, and to secure stable housing. Mother continues to insist

that she is a stay-at-home mother even though she has been living in

homeless shelter and has no financial means to support the Children and no

intention and/or desire to obtain employment. Therefore, even if Mother did

not waive her challenge under Section 2511(a)(2), we would conclude that

the record supports the trial court’s factual findings and that the trial court did

not abuse its discretion in terminating Mother’s parental rights under

Section 2511(a)(2). The record demonstrates that the conditions that existed



                                      - 16 -
J. S62044/19


upon removal establish repeated and continued incapacity, abuse, neglect, or

refusal of Mother that caused the Children to be without essential parental

care, control, or subsistence necessary for their physical or mental well-being.

The record also supports the trial court’s conclusion that Mother continued to

lack capacity to parent the Children.

      We now turn to whether termination was proper under Section 2511(b).

As to that section, our supreme court has stated as follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs and
            welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
            emotional needs and welfare of the child have been
            properly interpreted to include “[i]ntangibles such as
            love, comfort, security, and stability.” In re K.M., 53
A.3d 781, 791 (Pa.Super. 2012). In In re E.M., 620
            A.2d [481, 485 (Pa. 1993)], this Court held that the
            determination of the child’s “needs and welfare”
            requires consideration of the emotional bonds
            between the parent and child. The “utmost attention”
            should be paid to discerning the effect on the child of
            permanently severing the parental bond. In re K.M.,
53 A.3d at 791.       However, as discussed below,
            evaluation of a child’s bonds is not always an easy
            task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”      In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).




                                     - 17 -
J. S62044/19


        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the love,
                    comfort, security, and stability the child
                    might have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33 A.3d
95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

        Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster parents.”

T.S.M., 71 A.3d at 268.       The court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. court observed,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.


                                      - 18 -
J. S62044/19


      Here, Mother contends that the trial court abused its discretion when it

terminated her parental rights under Section 2511(b) because “the testimony

establishes that during visitation[,] Mother would show affection to the

[C]hildren and the [C]hildren would show affection to her.” (Mother’s brief

at 10.)   Mother’s contention, however, fails to address the primary

consideration under Section 2511(b), which is the Children’s developmental,

physical, and emotional needs and welfare.

      Here,    the   record supports    the     trial   court’s   determination   that

termination of Mother’s parental rights is in the Children’s best interests. As

set forth by the trial court and as supported by the record,

              the emotional bond between the Mother and the
              Children, to the limited extent there is one, does not
              indicate a beneficial relationship. The Children do not
              want to spend time with her. They count down the
              minutes before they get to leave when they are
              visiting with her. They argue about whether they
              have to talk to her on the phone. They desire to be
              adopted by their Grandmother.

Order of termination, 6/11/19 at 19, ¶ 62.              Indeed, Children’s guardian

ad litem reported that the Children desire to be adopted by their maternal

grandmother and that this would be in their best interest.

      Based upon our review of the record, we find no abuse of discretion and

conclude that the trial court appropriately terminated Mother’s parental rights

under Sections 2511(a)(2) and (b).

      Order affirmed.




                                       - 19 -
J. S62044/19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2020




                          - 20 -